Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 2/24/2021.  Claims 1, 5, 8, 12, 15 & 19 have been amended.  Claims 3, 10 & 17 have been canceled. No other claims have been amended, added, or canceled.  Accordingly, claims 1-2, 4-9, 11-16 & 18-21 are pending.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-9, 11-16 & 18-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-16 & 18- 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ONO. (US2019/0078292). 
Ono discloses:
1: A control system for a work vehicle including a control system comprising:
a controller programmed to set a target orientation for the work vehicle, acquire the target orientation as a travel direction of the work vehicle, acquire current terrain data indicating a current terrain existing in the travel direction of the work vehicle (see at least Abstract and fig. 1-10 and in particular fig.  1-2, 4, 7 & 10),
calculate a height of the current terrain at a plurality of reference points located in the travel direction of the work vehicle, acquire the height of the current terrain at the plurality of reference points as the current terrain data (see at least Abstract and fig. 1-10 and in particular fig.  1-2, 4, 7 & 10 and ¶ 4, 6-8, 47-52 & 64-69),
decide on a target surface profile of a work site based on the current terrain data, generate a command signal to operate the blade according to the target surface profile, update the travel direction of the work vehicle, and update the target surface profile based on the updated travel direction (see at least Abstract and fig. 1-10 and in particular fig.  1-2, 4, 7 & 10 and ¶ 4, 6-8, 47-52 & 64-69).
2: wherein the controller is further programmed to update the current terrain data based on the updated travel direction, and update the target profile based on the updated current terrain data (see at least Abstract and fig. 1-10 and in particular fig.  1-2, 4, 7 & 10 and ¶ 4, 6-8, 47-52 & 64-69). 
4: wherein the controller is further programmed to sense an actual orientation of the work vehicle, and acquire the actual orientation as the travel direction of the work vehicle (see at least Abstract and fig. 1-10 and in particular fig.  1-2, 4, 7 & 10 and ¶ 4, 6-8, 47-52 & 64-69).
5: further comprising: a storage device that stores work site terrain data in which the current terrain is divided into a plurality of areas in a grid in a horizontal plane, the work site terrain data indicating height of each of the areas, wherein the controllers being further [[is]] programmed to calculate height of the current terrain at a plurality of reference points located in the travel direction of the work vehicle, from the height of the area including each reference point, and acquire the height of the current terrain at the plurality of reference points as the current terrain data (see at least Abstract and fig. 1-10 and in particular fig.  1-2, 4, 7 & 10 and ¶ 4, 6-8, 47-52 & 64-69). 
6: wherein the controller is further programmed to decide a target design terrain in which the current terrain is displaced vertically, and set the target design terrain as the target profile (see at least Abstract and fig. 1-10 and in particular fig.  1-2, 4, 7 & 10 and ¶ 4, 6-8, 47-52 & 64-69). 
7: wherein the controller is further programmed to acquire the travel direction of the work vehicle at a starting point of a travel path of the work vehicle, (see at least Abstract and fig. 1-10 and in particular fig.  1-2, 4, 7 & 10 and ¶ 4, 6-8, 47-52 & 64-69). 
As per claims 8- 16 & 18-21 they all list the same elements as those detailed in claims 1-2 & 4-7 above and as such are therefore rejected for the same reasoning and rationale as presented above with respect to claims 1-2 & 4-7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is 571-272-7591.  The examiner can normally be reached from 9:00am-9:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MACEEH . ANWARI
Primary Examiner
Art Unit 3663


	
	
/MACEEH ANWARI/Primary Examiner, Art Unit 3663